Citation Nr: 0503450	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-11 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for chronic right ankle strain.

2.  Entitlement to an initial evaluation in excess of 20 
percent for chronic left ankle strain.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The Board remanded this case 
back to the RO in October 2003.

In his July 2002 Substantive Appeal, the veteran requested a 
VA Travel Board hearing.  However, he withdrew this request 
in an August 2002 submission.  See 38 C.F.R. § 20.704(e) 
(2004).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's chronic right ankle strain is manifested by 
limitation of dorsiflexion and plantar flexion and painful 
motion; however, there is no evidence of ankylosis of the 
joint.

3.  The veteran's chronic left ankle strain is manifested by 
limitation of dorsiflexion and plantar flexion and painful 
motion; however, there is no evidence of ankylosis of the 
joint.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for chronic right ankle strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5271 (2004).

2.  The criteria for an initial evaluation in excess of 20 
percent for chronic left ankle strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
be met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has afforded the veteran two VA 
examinations addressing his service-connected disorders and 
has obtained records of all relevant treatment that he has 
described.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a May 2004 letter.  By this issuance, the RO has 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has also been advised 
that he could help his claim by providing any additional 
evidence on his own accord.  See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the veteran was notified of VA's duties under the VCAA 
subsequent to the appealed rating decision.  However, as 
described above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claims and assist him in developing relevant evidence.  The 
Board finds no indication of development deficiencies on the 
RO's part, and the veteran has made no allegations in this 
regard.  Accordingly, the Board finds that no prejudice to 
the veteran will result from an adjudication of his claims in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would result only in 
additional delay with no benefit to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The veteran's initial claims for service connection for right 
and left ankle disorders were granted in an August 2001 Board 
decision on the basis of bilateral ankle symptoms in service 
and a May 1999 private doctor's statement relating current 
ankle disorders to service.  In a November 2001 rating 
decision, the RO assigned 10 percent evaluations for both 
disorders, effective from June 1999.

The RO based the initial disability evaluations on the 
findings from a September 2001 VA examination.  During this 
examination, the veteran reported progressive pain in both 
ankles that was aggravated by all movement.  He noted that he 
could stand for four to five minutes and could walk 
unassisted for one hour at a time.  Also, he reported that he 
was employed as a restaurant manager.  The examination 
revealed normal-appearing ankles, with no heat, redness, 
swelling, effusion, drainage, abnormal movement, instability, 
or weakness.  Range of motion studies revealed dorsiflexion 
to 20 degrees and plantar flexion to 45 degrees bilaterally, 
with pain.  The veteran's range of motion was noted to be 
limited by pain, weakness, fatigue, lack of endurance, and 
incoordination.  X-rays revealed ankle spurs, more on the 
right; loose bones; and osteoarthritic changes of "7/10" on 
the right and "5/10" on the left.  The examiner rendered 
impressions of bilateral ankle strain and osteoarthritis of 
the ankles and noted that the veteran's ankles would become 
stiff at the end of the day.

In a February 2002 statement, J. Brendan O'Keeffe, M.D., 
noted that the veteran was unable to exercise or walk due to 
his ankle problems and was having trouble maintaining a job.  
The diagnosis was osteoarthritis of both ankles, with 
secondary obesity.

The veteran underwent a second VA examination in May 2004, 
during which he reported that "both the ankles hurt all the 
time."  He noted that he was still employed at a restaurant 
but had notified the management that he "might not be 
working too long because of his ankles."  Nevertheless, he 
reported that he had not missed any days from work in the 
past year on account of his ankles.  The use of orthotic 
braces was noted.  Upon examination, there was minimal 
swelling around the medial malleolus on the right ankle, but 
nothing on the left ankle.  There was bilateral varus 
deformity of both metatarsals of the feet and bilateral pes 
planus.  There was evidence of painful motion and pain on 
walking, but there was no effusion or instability.  While 
there was tenderness to touch bilaterally along the medial 
malleolus, there was no redness, heat, or abnormal movement.  
There was evidence of crepitus but not ankylosis.  Range of 
motion studies revealed plantar flexion to 25 degrees and 
dorsiflexion to 15 degrees, with more pain on plantar flexion 
at around 10 degrees on the right and at 20 degrees on the 
left.  (Here, the examiner appeared to be referring to 
bilateral ankles, but later in the report notations of 
plantar flexion to 30 degrees and dorsiflexion to 16 degrees 
on the left were made.)  Repetitive motion also caused pain 
and weakness.  There was no malunion or deformity of the os 
calcis.  X-rays revealed degenerative changes of the right 
ankle, most marked involving the lateral aspect of the medial 
condyle; degenerative spurring of the medial aspect of the 
right talus just distal to the medial malleolus; and moderate 
degenerative changes of the left ankle.  The impression was 
chronic strain of bilateral ankles, with moderate to severe 
limitation of function due to pain and bilateral degenerative 
joint disease by x-rays. 

In a May 2004 addendum, the examiner noted that the veteran's 
bilateral ankle problems might be contributing to his obesity 
and that he was not precluded from obtaining or retaining 
gainful employment "if he has a sit down job."

Based on these examination findings, the RO increased the 
evaluations for the veteran's right and left ankle disorders 
to 20 percent each, with both evaluations effective from June 
1999.

At present, the veteran's right and left ankle disorders are 
both evaluated at the 20 percent rate under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, which contemplates marked 
limitation of motion of the ankle.  This is the maximum 
available under this section.

As such, the Board has considered other diagnostic codes.  
The only code section allowing for a higher evaluation is 
Diagnostic Code 5270, under which a 30 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion 
between 30 degrees and 40 degrees, or in dorsiflexion between 
zero and 10 degrees.

However, as noted in May 2004, the veteran's ankles have not 
been shown to be productive of ankylosis.  The Board is aware 
of the veteran's significant bilateral ankle symptomatology, 
including limitation of plantar flexion and dorsiflexion, 
crepitation, and pain with motion of the ankles.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45.  All of this symptomatology, however, is fully 
contemplated by the 20 percent evaluations assigned for 
marked limitation of motion.  

In the absence of evidence of ankylosis of either ankle, 
there is no basis for initial evaluations in excess of 20 
percent for chronic ankle strain of the right and left 
ankles.  Accordingly, the preponderance of the evidence is 
against the veteran's claims for these benefits, and his 
claims must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to an initial evaluation in excess 
of 20 percent for chronic right ankle strain is denied.

The claim of entitlement to an initial evaluation in excess 
of 20 percent for chronic left ankle strain is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


